450 F.2d 335
Winifred Huey KIMMONS, Petitioner-Appellant,v.Louie L. WAINWRIGHT, Director, Division of Corrections,State of Florida, Respondent-Appellee.
No. 71-2530 Summary Calendar.*
United States Court of Appeals,Fifth Circuit.
Nov. 17, 1971.

H. Clay Mitchell, Jr., Pensacola, Fla., for petitioner-appellant.
Robert L. Shevin, Atty. Gen. of Fla., Wallace E. Allbritton Asst. Atty. Gen., Tallahassee, Fla., for respondent-appellee.
Before GEWIN, GOLDBERG and DYER, Circuit Judges.
PER CURIAM:

Affirmed. See Local Rule 21.1


*
 Rule 18, 5 Cir.; see Isbell Enterprises, Inc. v. Citizens Casualty Co. of New York et al., 5 Cir. 1970, 431 F.2d 409, Part I


1
 See NLRB v. Amalgamated Clothing Workers of America, 5 Cir., 430 F.2d 966